COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-15-00925-CV
Trial Court Cause
Number:                    15-CPR-027971
Style:                     Frances Harris
                           v Lisa Annette Mosley Taylor
Date motion filed*:        August 8, 2016
Type of motion:            Motion to Expedite Mandate
Party filing motion:       Appellee
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: August 16, 2016